108 F.3d 337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard GARIBALDI, Plaintiff-Appellant,v.INTERCO, INC., Converse, Inc., Defendants-Appellees.
No. 95-17308.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 11, 1997.Decided Feb. 13, 1997.

Before:  GOODWIN, LEAVY and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
The parties are familiar with the facts of this case, and we will not restate them here.  There are two issues presented in this appeal:  (1) whether this court has jurisdiction to consider the underlying summary judgment order following Garibaldi's untimely appeal and (2) whether the district court abused its discretion by denying the motion for reconsideration with respect to either the age discrimination claim or the implied contract claim.


3
We review a district court's denial of a motion for reconsideration for an abuse of discretion.  Sheet Metal Workers' Int'l Ass'n Union v. Madison Indus., 84 F.3d 1186, 1192 (9th Cir.1996).  A denial of an untimely motion for reconsideration under Rule 59(e) is construed as one denying relief under Rule 60(b) and we will not reverse absent abuse of discretion.  Foster v. Skinner, 70 F.3d 1084, 1087 (9th Cir.1985).  After a thorough consideration of the record, the briefs and the oral argument presented to the Court, we find that we have jurisdiction to consider only the denial of reconsideration.  Because we find that the district court did not abuse its discretion in that denial, we affirm.


4
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3